UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
RODERICK DEWAYNE PARKER CIVIL ACTION NO. 18-1441-P
VERSUS JUDGE FOOTE

FIRST JUDICIAL DISTRICT COURT MAGISTRATE JUDGE HORNSBY
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after an independent review of the record, and noting the lack
of written objections filed by Plaintiff, and determining that the findings are correct under
the applicable law;

IT IS ORDERED that Plaintiff's complaint is DISMISSED WITHOUT
PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of
Civil Procedure.

THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this

TDS ay of \ O Cus’ 2019.

 

 

ELIZABETH ERNY TE
UNITED STATES DIST RICT‘COURT
